Exhibit 10.23

 

DITECH COMMUNICATIONS CORPORATION

 

 

February 3, 2006

 

Gary D. Testa

 

Subject: Employment Offer

 

Dear Gary,

 

I am pleased to offer you employment with Ditech Communications Corporation as
Vice President, Worldwide Sales reporting directly to me.   This offer is
contingent upon the approval of Ditech’s Board of Directors and Compensation
Committee, as you will be an executive officer of Ditech.  The terms and
conditions of this offer are described below.

 

A.  Compensation:

 

Your compensation package consists of the following:

 

1. Base Salary:  Base salary of $18,333 per month, equivalent to $220,000
annualized, less standard payroll deductions and withholdings.

 

2. Commissions:  Commencing May 1st, 2006 you will be eligible for commissions
under the terms of the Ditech Commission Plan.  Under this plan, you will be
eligible to earn commissions of $180,000 at 100% attainment of the corporate
2007 fiscal year shipping plan (“the Shipping Plan”).  In addition you will be
paid an additional commission equal to 1% of shipments in excess of the Shipping
Plan.  The Shipping Plan for fiscal 2007 will be established prior to
April 30th, 2006 and you will be involved in the decision making process for
establishing this Plan which shall come into effect on May 1, 2006.

 

a)  From the commencement of your employment until April 30th, 2006, you will
receive a bonus equal to $15,000 per month on a pro-rata basis.

 

b)  For the period starting May 1st, 2006 until the conclusion of your initial
twelve (12) months of employment, provided you remain employed by Ditech during
such period, you will be paid the greater of either commissions earned or a
non-recoverable advance equal to $11,667 per month ($140,000 annualized).

 

c)  Commission, bonus, and advance payments for the periods shall be paid 30
days after the month in which they are applicable, in the last payroll of the
month, less standard payroll deductions and withholdings.

 

3.              Stock Options:

 

Subject to the approval of Ditech’s Compensation Committee, you will be granted
a nonqualified stock option to purchase 200,000 shares of Ditech’s Common Stock
(the “First Option”) and a nonqualified stock option to purchase 100,000 shares
of

 

--------------------------------------------------------------------------------


 

Ditech’s Common Stock (the “Second Option”). The exercise price per share for
each option will be equal to the fair market value per share on the date of the
option grant.  The options will be subject to the terms and conditions
applicable to options granted under Ditech’s 2005 New Recruit Stock Plan as
described in that plan and the applicable stock option agreement.

 

a)                                      The First Option will vest as to 25% of
the option shares after 12 months of continuous service; the balance will vest
in monthly installments of 1/48th over the next 36 months of continuous service.
The normal exercise period for stock options pursuant to the plan is 90 days
from date of termination.

 

b)                                     The Second Option will vest as to 25% of
the option shares after 24 months of continuous service; the balance will vest
in monthly installments of 1/48th over the next 36 months of continuous
service.  The normal exercise period for stock options pursuant to the plan is
90 days from date of termination.

 

4.              Annual Compensation Review:

 

Executive cash compensation is generally reviewed at the beginning of our fiscal
year, May 1st.  Your next compensation review will be May 2007.

 

B.              At Will Employment:

 

The Company will employ you on an “at will” basis, which means that either you
or Ditech may terminate your employment at any time, with or without cause or
advance notice.

 

C.              Severance Payments Upon Covered Termination or Constructive
Termination During First Year of Employment:

 

If you incur a “Covered Termination” or “Constructive Termination” (as defined
in the Appendix to this offer letter) during your first year of employment, you
will receive the following severance benefits of your employment termination:

 

1. Salary and Commission Wages:

 

Ditech shall pay your base salary plus the bonus and non-recoverable commission
advance payments described in paragraph A.2.a & b above for:  (i) six months
from your receipt of Ditech’s written notification of intent to separate, or
(ii) until your one year anniversary of employment, whichever is longer.  Such
severance payment will be paid in a lump sum within 10 days of the effective
date of the separation release referred to in Paragraph E below.

 

2

--------------------------------------------------------------------------------


 

2.  Acceleration of Stock Option Vesting:

 

(i) the vesting of a number of the shares subject to your First Option will be
accelerated, and shall be deemed vested and exercisable as of your termination
date, as shall equal the greater of (x) 50,000 shares or (y) the number of
shares that would have vested if you had remained employed with Ditech for an
additional six (6) months following the date of your termination of employment;
and

 

(ii) the vesting of a number of the shares subject to your Second Option will be
accelerated, and shall be deemed vested and exercisable as of your termination
date, as shall equal 25,000 shares multiplied by the fraction equal to (x – 6)/6
where x is a number between seven (7) and twelve (12) and is equal to the number
of months, you were employed by Ditech prior to the termination of your
employment.

 

3.  The severance benefits described in this section will be in lieu of any
other severance policy of general application to Company employees (if any).

 

D.              Severance Benefits Upon Termination Without Cause After First
Year of Service:

 

After your first year of service, you will be entitled to a severance payment
upon termination without Cause or a Covered Termination equal to six months of
your then current salary.  Such severance payment will be paid in a lump sum
within 10 days of the effective date of the separation release referred to in
Paragraph E below.

 

E.                Severance Benefits Conditioned Upon Execution of General
Release:

 

The foregoing notwithstanding, you will not be entitled to any of the severance
benefits described in Paragraphs C and D, above, unless you have executed a
general release (in a form prescribed by Ditech) of all known and unknown claims
that you may then have against Ditech or persons affiliated with Ditech, and
such release shall have become effective.  The foregoing severance benefits are
subject to approval by Ditech’s Compensation Committee.

 

F.                Health Insurance and Benefits

 

Your benefit package with Ditech will include Health insurance coverage (with
partial premium due if for family coverage) beginning the first of the month
after date of employment, Life and Long Term Disability insurance with option
for additional coverage, Flexible Spending Program participation, Employee Stock
Purchase Program (ESPP) and 401(k) participation.  Eligibility for 401(k) is
effective after 90 days of employment.  Your eligibility for ESPP participation
is subject to the terms of the plan.

 

3

--------------------------------------------------------------------------------


 

G.               Relocation

 

We will provide you with a relocation bonus of $130,000 to be paid within 18
months from the date of hire, provided that you are still a full time employee
of the Company at that time.  To qualify for the relocation bonus, you must
(a) have moved your primary residence within 30 miles of Ditech and have
initiated the move to this new residence within 12 months of your hire date and
(b) be completed with the move to a purchased residence within 30 miles of
Ditech’s current headquarters within 18 months of your hire date.  The
relocation bonus will be paid upon completion of the move and with evidence of
the home purchase as a primary residence for you and your family.  Any tax
implications will be your responsibility.  Please consult your tax advisor
regarding relocation taxes.

 

H.              At-will Employment

 

Your employment with Ditech Communications Corporation is at-will.  This at-will
provision is only subject to change in a writing signed by the CEO of Ditech. 
You will be asked to sign the statement of your acceptance and a confidentiality
agreement when you report to work.

 

This offer letter constitutes the entire terms of the offer of employment with
the Company, and supersedes all prior negotiations and agreements, whether
written or oral, relating to the subject matter of the offer.  No modifications
to this agreement shall be effective unless contained in a written document for
that express purpose, signed by you and the CEO or other authorized officer of
Ditech.

 

By signing this letter, you and Ditech Communications Corporation, agree to
submit to mandatory and exclusive binding arbitration any controversy or claim
arising out of or relating to this matter, or any breach hereof or your
employment relationship, provided, however, that the parties retain their right
to and shall not be prohibited, limited or in any way restricted from, seeking
or obtaining injunctive relief from a court having jurisdiction over the
parties.  Such arbitration shall be conducted through JAMS in the State of
California, Santa Clara County, before a single arbitrator, in accordance with
the JAMS rules in effect at that time.  The arbitrator must decide all disputes
in accordance with California Law and shall have power to decide all matters,
including arbitrability.  The arbitrator shall allow discovery to enable each of
us to present our cases.  The arbitrator shall issue a written decision that
contains the essential findings and conclusions on which the decision is based. 
You shall bear only those costs of arbitration you would otherwise bear had you
brought a claim covered by this Agreement in court.  Judgment upon the
determination of award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  We each understand and agree that we are waiving a
trial by jury.

 

4

--------------------------------------------------------------------------------


 

Gary, I acknowledge the rather legalistic nature of much of this offer letter;
however, it is to all of our benefit to get all of this down on paper.  With
that said, I do look forward to working with you and having you as a part of our
valuable and dynamic team!  Please indicate your acceptance by signing and
returning this letter on or before February 9, 2006.  You may fax your
acceptance to (650) 564-9690.  We would like your employment to commence as soon
as possible with you assuming your full responsibilities.  We anticipate your
full time start date to begin on or before February 8, 2006.

 

 

Sincerely,

 

 

  /s/ Timothy K. Montgomery

 

 

  3 Feb. ‘06

 

Timothy K. Montgomery

 

Date

 

President, CEO & Chairman of the Board

 

 

 

 

Accepted by:

 

 

  /s/ Gary Testa

 

 

4 Feb. 2006

 

Gary Testa

 

Date

 

 

5

--------------------------------------------------------------------------------


 

Appendix

to

Offer of Employment

 

Definitions

 

“Covered Termination” shall mean:

 

(a)                                  Ditech terminates your employment for any
reason other than “Cause,” as defined below; or

 

(b)                                 if there is a “Change in Control,” as
defined below, and you are not offered a position with Ditech or the acquiring
company with substantially the equivalent compensation and duties; or

 

(c)           if there is a “Change in Control” and:

 

(i)                         you are not offered employment with materially the
equivalent compensation, duties, and conditions, as compared to your condition
prior to the Change in Control and decide to terminate your employment at such
time; or

 

(ii)                      you accept a position with materially the equivalent
compensation, duties, and conditions, as compared to your condition prior to the
Change in Control, but within six (6) months of such acceptance, your employment
with Ditech or the acquiring company is terminated by Ditech or the acquiring
company other than for “Cause;” or

 

(d)           you resign your employment due to a “Constructive Termination” as
defined below.

 

“Cause” shall mean that you have committed, or there has occurred, one or more
of the following:  (a) conviction of, a guilty plea with respect to, or a plea
of nolo contendere to a charge that you have committed a crime under the laws of
the United States or of any state involving moral turpitude or deceit,
including, but not limited to, fraud, theft, embezzlement or any crime that
results in or is intended to result in personal enrichment at the expense of
Ditech; (b) material breach of any agreement entered into between you and Ditech
that is not remedied by you within thirty (30) days of written notice of such
breach from Ditech (provided that if such breach cannot be reasonably remedied,
then no such notice or cure period shall apply); (c) gross misconduct, violation
of written, published Ditech policies, or neglect by you of your duties, if such
conduct is not cured within seven (7) days of your receipt of written notice
(provided that such conduct can reasonably be cured, and if such conduct cannot
reasonably be cured, then such notice and cure period shall not apply);
(d) engagement in any intentional activity that violates your confidentiality
and proprietary rights agreements with Ditech, if such conduct is not cured
within seven (7) days of your receipt of written notice (provided that such
conduct can reasonably be cured, and if such conduct cannot reasonably be cured,
then such notice and cure period shall not apply).

 

6

--------------------------------------------------------------------------------


 

“Constructive Termination” shall mean any one of the following events which
occurs on or after the commencement of your employment with Ditech without your
consent: (i) any material reduction of your then current annual base salary or
benefits, except to the extent that the annual base salary or benefits of all
other officers of Ditech are similarly reduced; (ii) any material change to your
duties, responsibilities, or authority by Ditech or its successor entity which
has not been agreed to by you in writing, excluding for this purpose an isolated
or inadvertent action not taken in bad faith which is remedied by Ditech or its
successor within thirty (30) days of written notice thereof from you, (iii) in
the event that you have initiated the relocation described in paragraph
(G) above and there is the subsequent requirement that you then relocate to a
work site that would increase your one-way commute distance to your office by
more than thirty (30) miles from your principal residence, or (iv) any material
breach by Ditech or its successor of its obligations to you that is not remedied
by Ditech within thirty (30) days of written notice of such breach from you
(provided that if such breach cannot be reasonably remedied, then no such notice
or cure period shall apply).

 

“Change in Control” shall have the meaning defined for “Change in Control” in
the Ditech 2005 New Recruit Stock Option Plan, as written as of date of this
offer and incorporated into this offer hereto by reference.

 

“Continuous Service” shall have the meaning defined for “Continuous Service” in
the Ditech 2005 New Recruit Stock Option Plan, as written as of date of this
offer and incorporated into this offer hereto by reference.

 

7

--------------------------------------------------------------------------------